Citation Nr: 0329475	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bradycardia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a generalized anxiety 
disorder.

4.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active military service from 
March 1987 to April 1998, and 8 years, 10 months and 26 days 
of prior active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO), located in San 
Juan, the Commonwealth of Puerto Rico.  

The issues of service connection for hypertension, a right 
knee disability and an acquired psychiatric disability will 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the RO.

2.  The veteran's bradycardia has not been shown to be 
indicative of any current disability.   


CONCLUSION OF LAW

A chronic disability associated with bradycardia was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decisions, the statement 
of the case, and the supplemental statements of the case.  
The Board concludes that these discussions adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's VA medical records, and it is noted 
that the veteran has not indicated that he received treatment 
at any other VA or non-VA medical facilities.  The veteran 
underwent an examination involving the heart after he was 
released from active duty in 1998 that confirmed the presence 
of bradycardia.  The veteran has not, however, provided the 
VA with other relevant medical evidence that would assist in 
the processing of this claim.

During the course of this appeal, the veteran has offered 
written statements detailing his claim.  Although the veteran 
was given the opportunity to provide testimony before an RO 
hearing officer and the Board, he has declined the 
opportunity to do so.  He has not suggested or insinuated 
that other evidence was available to support the claim.  The 
RO, in a letter issued in December 2001, in effect notified 
the veteran of the VCAA, what evidence the veteran needed to 
submit and what the VA would do in order to help complete his 
application for benefits.  The veteran was provided 
additional details about the VCAA in the supplemental 
statements of the case.  Since all relevant evidence was 
obtained and no evidence has been identified that either the 
veteran or VA could attempt to attain, there is no need for 
further development.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
regarding the issue of service connection for bradycardia 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2002).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The records from the veteran's period of active duty show 
that in September 1992 the veteran was diagnosed as having 
sinus bradycardia.  After the veteran was evaluated and 
completed various tests, the examiner wrote that although the 
veteran had sinus bradycardia, further cardiology 
examinations or treatment was not necessary and the veteran 
was deemed fit for full duty.  

Since it is clear that at least this symptom or manifestation 
was documented during active service, the Board's analysis 
must then turn to the matters of the presence of a current 
disability, and a nexus, or link, between the current 
disability and the veteran's military service.

The veteran maintains that shortly after he retired from the 
US Navy, he was diagnosed as suffering from bradycardia.  
Bradycardia is defined as a slowness of the heartbeat, as 
evidenced by slowing of the pulse rate to less than 60.  
Dorland's Illustrated Medical Dictionary, 223 (28th ed. 
1994).  The veteran maintains that his bradycardia interferes 
with his daily activities and with the medications/treatment 
he receives for his hypertension.  

The record reflects that in September 1999, the veteran 
underwent a VA cardiology (Hypertension) examination.  
Testing was accomplished and the examiner reported that the 
veteran was suffering from "marked sinus bradycardia."  A 
diagnosis of asymptomatic bradycardia along with borderline 
hypertension was given.  In order for the claimant to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical evidence (or in 
certain circumstances, lay evidence) of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran has been diagnosed as suffering from 
hypertension, which has been labeled as controlled.  The 
medical records, while noting that the veteran has sinus 
bradycardia, does not report that the veteran is limited or 
restricted in his normal activities as a result of this 
manifestation.  The veteran has reported that the treatment 
he receives for his hypertension is limited due to the 
bradycardia, but there is no indication in the medical 
evidence that the veteran is receiving specific treatment for 
the bradycardia.  There is no suggestion that the veteran is 
restricted as the result of the sinus bradycardia.  While the 
Board does not dispute that the veteran has sinus 
bradycardia, which is a symptom or manifestation involving 
heart pulse, this symptom does not represent a finding of an 
underlying disability of the heart, inasmuch as it is 
productive of no physical or functional impairment.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  To the extent that the veteran 
contends that he currently has some kind of heart disability 
manifested by sinus bradycardia, it is now well-established 
that as a lay person without medical training the veteran is 
not competent to provide probative evidence on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the greater weight of probative evidence in this case 
preponderates against the claim of entitlement to service 
connection for bradycardia.  With the absence of a separate 
and ratable disability, vice a manifestation, independent of 
hypertension, the claim must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) and Chelte v. Brown, 10 
Vet. App. 268, 271 (1997); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002).


ORDER

Service connection for bradycardia is denied.




REMAND

The veteran has also requested that service connection be 
granted for hypertension, a right knee disability, and an 
acquired psychiatric disorder.  Pursuant to the VCAA, the VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this 
instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one should be accomplished in regards to the 
veteran's remaining claims for service connection.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all VA Medical Centers and private 
facilities from which he has received 
treatment for hypertension, a right knee 
disability, and an acquired psychiatric 
disability since January 2002 to the 
present.  After obtaining proper 
authorization for any private treatment 
records, obtain and associate with the 
claims file all treatment records of 
which the veteran provides notice.  

Also, since the veteran retired from the 
US Navy, he may have received medical 
treatment at Roosevelt Roads Naval 
Station and/or Fort Buchanan Army Base, 
the RO should contact these two military 
installations, and obtain and include in 
the claims folder any treatment records 
for hypertension, an acquired psychiatric 
disability, and a right knee disorder.  
The RO should obtain the following types 
of records:  notes, discharge summaries, 
consultations, laboratory findings, 
procedures and biopsies.  

2.  The RO should arrange for the veteran 
to be afforded cardiology, orthopedic, 
and psychiatric examinations to determine 
the correct diagnosis of any knee, heart, 
and psychiatric disability(ies) that may 
be present.  The claims folder and a copy 
of this remand are to be made available 
to the examiner to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  

The examiner should determine whether the 
veteran now suffers from hypertension, a 
psychiatric disability, and right knee 
disorder.  If any or all of these 
disabilities are found, the examiner(s) 
should then express an opinion as to 
whether it is at least as likely as not 
that the disability began in or was 
caused by the veteran's military service.  
All opinions should be supported by 
adequate medical rationale, and if a 
conclusion cannot be made concerning 
whether any found disability is related 
to service or was aggravated thereby, 
then the examiner should discuss the 
likely etiology of the found disorder.

3.  Following completion of the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.

Thereafter, the RO should adjudicate the veteran's claims.  
If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


